Title: To James Madison from James Sullivan, 30 July 1808
From: Sullivan, James
To: Madison, James



Sir
Boston 30th July 1808

The President of the united States requested of me a calculation of the quantity of flour imported from the Southern and Middle States and consumed in Massachusetts.  I forwarded the imperfect calculation I was able to make from all the data under my controul.  I do not incline to trouble him personally again on the Subject.  The inclosed abstract gives a comparative veiw of the flour entered at this; and the two years next preceeding, as it stands on the custom house books.  One third part of the flour thus imported may be said to be consumed in this port.  Whether all the flour is entered I do not know, but we have No supply from the interior part of the country.  There are not as, I beleive, five batting mills in the State.  These, if there are so many, are employed on rye; which is not consumed in our Sea ports.
I dread a Scarcity of bread here above all things.  I am with regard Your humble Servt.

James Sullivan

